Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 1 of 12 Page ID #:308


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                        JS-6

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

 Proceedings (In Chambers):              ORDER RE: NOMINAL DEFENDANT
                                         STAMPS.COM INC.’S NOTICE OF MOTION
                                         TO TRANSFER [33]

       Before the Court is Nominal Defendant Stamps.com Inc.’s (“Stamps” or the
 “Company”) Motion to Transfer (“Motion”), filed on March 12, 2020. (Docket No.
 33). On April 30, 2020, Plaintiffs Joey Hill and Michael Rado filed an Opposition.
 (Docket No. 35). On May 21, 2020, Stamps filed a Reply. (Docket No. 36).

      The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on June 15, 2020.

         For the reasons discussed below, the Motion is GRANTED, and the case is
 transferred to the District of Delaware. Pursuant to the forum selection clause in the
 Bylaws, Plaintiffs are required to bring derivative actions and actions asserting a claim
 of breach of fiduciary duty in the Court of Chancery in the State of Delaware or the
 district court for the District of Delaware. While a forum selection clause may be
 unenforceable under a narrow set of exceptions, Plaintiffs have failed to meet their
 burden to demonstrate that such exceptions apply here.

 I.    BACKGROUND

       A.     Procedural History

       On May 16, 2019, Plaintiff Hill filed a shareholder derivative complaint for the
 benefit of nominal defendant Stamps. (Case No. 2:19-cv-4272-MWF-SK (“Hill
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 2 of 12 Page ID #:309


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
 Action”), Docket No.1 (“Hill Complaint”)). On May 21, 2019, Plaintiff Rado filed a
 separate shareholder derivative complaint for the benefit of nominal defendant Stamps
 based on similar allegations. (Michael Rado v. Kenneth T. McBride, et al., Case No.
 2:19-cv-4416-MWF-SK (“Rado Action”), Docket No. 1 (“Rado Complaint”)). On
 June 25, 2019, the two actions were consolidated into the present action (“Consolidated
 Derivative Action”). (Docket No. 25 at 2). The parties were further ordered to file a
 consolidated Complaint. (Id.).

        On July 19, 2019, the parties filed a stipulation to stay the action pending the
 Court’s ruling on a motion to dismiss in a related putative securities class action.
 (Docket No. 26). The stipulation further stated that the parties disagreed as to the
 proper forum for the case and that Defendants intended to move to transfer this action
 upon the lifting of the stay. (Id. at 2). On July 22, 2019, the Court granted the
 stipulation, and the action was stayed. (Docket No. 26 at 6; Docket No. 27).

       On January 17, 2020, the Court issued a ruling on the defendant’s motion to
 dismiss in the related action, and the stay was lifted in this action on February 18, 2020.
 (See Docket No. 26 at 7). With the Court’s permission, Defendants filed the present
 Motion to Transfer without first filing an answer. (See Docket No. 31, 32).

       B.     Allegations in Complaints

        Plaintiffs have not yet filed a consolidated complaint. However, it appears that
 the allegations in the Hill Complaint and Rado Complaint are largely similar.

        Hill, on behalf of Stamps, brings a shareholder derivative suit against Stamps’
 current and former directors Mohan P. Ananda, David C. Habiger, G. Bradford Jones,
 Kenneth T. McBride, and Theodore R. Samuels, II. (Hill Complaint ¶¶ 1, 5-14). Hill
 asserts the following derivative claims against Defendants: (1) breach of fiduciary
 duties; (2) unjust enrichment; (3) abuse of control; (4) waste of corporate assets;
 (5) violations of the Section 10(b) of the Securities Exchange Act of 1934 (“Exchange
 Act”) and SEC Rule 10b-5; and (6) violations of Section 20(a) of the Exchange Act, 15
 U.S.C. § 78t(a). (Id. ¶¶ 68-102). Hill did not make any pre-suit demands on the Board
 of Stamps and instead alleged demand futility. (Id. ¶¶ 38–47).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 3 of 12 Page ID #:310


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
       Rado brings a separate shareholder derivative suit against the same Defendants
 based on largely similar allegations. (See generally Rado Complaint). He similarly did
 not make any pre-suit demands on the Board, but instead alleged demand futility. (Id.
 ¶¶ 48-51). He also asserts the same claims for relief except for the claim for abuse of
 control. (Id. ¶¶ 56-87).

       C.     Additional Information Relevant to Venue

       In addition to the allegations in the Complaints, Stamps has set forth additional
 information relevant to the determination of proper venue.

       Along with its Motion, Stamps provides a copy of the Amended and Restated
 Bylaws of Stamps.com Inc., filed with the Securities Exchange Commission (“SEC”)
 on November 9, 2018. (Declaration of Richard Zelichov (“Zelichov Decl.”), ¶ 2, Ex. 1
 (“Bylaws”) (Docket No. 33-1)). The Bylaws contains the following forum selection
 clause:

       Section 7. Exclusive Forum. Unless the Corporation consents in writing
       to the selection of an alternative forum, the sole and exclusive forum for
       (a) any derivative action or proceeding brought on by or in the right of
       the Corporation, (b) any action asserting a claim of breach of a fiduciary
       duty owed by any current or former director, officer or other employee or
       stockholder of the Corporation to the Corporation or the Corporation’s
       stockholders, (c) any action asserting a claim arising pursuant to any
       provision of the DGCL, the Certificate, or these Bylaws or as to which the
       DGCL confers jurisdiction on the Court of Chancery in the State of
       Delaware, or (d) any action asserting a claim governed by the internal
       affairs doctrine, shall be the Court of Chancery in the State of Delaware
       (or, if the Court of Chancery does not have jurisdiction, the federal
       district court for the District of Delaware). Any person or entity
       purchasing or otherwise acquiring any interest in shares of capital stock of
       the Corporation shall be deemed to have notice of and to have consented to
       the provisions of this Section 7.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 4 of 12 Page ID #:311


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
 (Stamps Bylaws, Art. VII § 7) (emphasis added).

        Pursuant to Stamps’ certificate of incorporations, the Board of Directors has the
 authority to make, alter, or repeal the Bylaws. (See Zelichov Decl. ¶ 5, Ex. 4 (“1999
 Amended and Restated Certificate of Incorporation”), Art. V) (“The Board of Directors
 of the Corporation is expressly authorized to make, alter, or repeal Bylaws of the
 Corporation.”); Zelichov Decl. ¶ 3, Ex. 2 (“2008 Amended and Restated Certificate of
 Incorporation”), Art. V (“[T]he Board of Directors is expressly authorized to make,
 repeal, alter, amend and rescind any or all of the Bylaws of the Corporation.”).

        On November 7, 2018, the Board of Directors adopted the above Bylaws with
 the forum selection clause. (Motion at 2; Zelichov Decl. ¶ 4, Ex. 3 at 39, 41).

       D.     Other Related Derivative Cases

      Stamps also assert that there are two related derivative actions pending against
 Defendants, one in the Delaware Chancery Court and another in the District of
 Delaware.

       First, Stamps shareholder City of Cambridge Retirement System filed a
 derivative complaint in the Delaware Chancery Court against Stamps and former and
 current directors and officers of Stamps (the “Chancery Derivative Case”) on August
 19, 2019. (Zelichov Decl. ¶ 6). Stamps asserts that there is a fully pending motion to
 dismiss, which was scheduled for oral argument on May 21, 2020. (Id.).

        Second, Stamps shareholder Barton Craig Harvey filed a derivative complaint in
 the District of Delaware on October 3, 2019 against Stamps and former and current
 directors and officers of Stamps. (Id. ¶ 7). The complaint alleges claims for violation
 of Section 10(b) and Rule 10b-5, Section 20(a), breaches of fiduciary duty, unjust
 enrichment, and waste. (Id.). Pursuant to a stipulation between the parties, this action
 was stayed pending a resolution of the action in the Chancery Derivative Case. (Id.).



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 5 of 12 Page ID #:312


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
  Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
 II.    LEGAL STANDARD

        “For the convenience of parties and witnesses, in the interest of justice, a district
  court may transfer any civil action to any other district or division where it might have
  been brought . . . .” 28 U.S.C. § 1404(a).

        “In the typical case not involving a forum-selection clause, a district court
  considering a § 1404(a) motion (or a forum non conveniens motion) must evaluate both
  the convenience of the parties and various public-interest considerations.” Atlantic
  Marine Const. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 62 (2013).

          “The calculus changes, however, when the parties’ contract contains a valid
  forum-selection clause, which represents the parties’ agreement as to the most proper
  forum.” Atlantic Marine, 571 U.S. at 63 (internal quotation marks and citation
  omitted). “When the parties have agreed to a valid forum-selection clause, a district
  court should ordinarily transfer the case to the forum specified in that clause.” Id. at
  62. Unlike the situation where there is no forum-selection clause, “the plaintiff must
  bear the burden of showing why the court should not transfer the case to the forum to
  which the parties agreed.” Id. at 64. “The plaintiff’s subsequent choice of forum
  merits no weight.” Yei A. Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081,
  1087 (9th Cir. 2018) (citing Atlantic Marine, 571 U.S. at 63–64). Moreover, “[a] court
  . . . must deem the private-interest factors to weigh entirely in favor of the preselected
  forum.” Atlantic Marine, 571 U.S. at 64.

        While a district court may consider arguments about public-interest factors,
  “those factors will rarely defeat a transfer motion,” and “the practical result is that
  forum-selection clauses should control except in unusual cases.” Id.

III.    DISCUSSION

        As a preliminary matter, the Court notes that Plaintiffs’ Memorandum of Points
  and Authorities in Opposition to the Motion is not correctly paginated. Accordingly,
  the Court refers to the file-stamped page numbers in the header in this Order.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 6 of 12 Page ID #:313


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
       Stamps argues that the action should be transferred the District of Delaware
 pursuant to the forum selection clause in its Bylaws. (See generally Motion). As noted
 above, the forum selection clause provides, in relevant part:

       Exclusive Forum. Unless the Corporation consents in writing to the
       selection of an alternative forum, the sole and exclusive forum for (a) any
       derivative action or proceeding brought on by or in the right of the
       Corporation, (b) any action asserting a claim of breach of fiduciary duty
       owed by any current or former director, officer or other employee or
       stockholder of the Corporation . . . shall be the Court of Chancery in the
       State of Delaware (or, if the Court of Chancery does not have jurisdiction,
       the federal district court for the District of Delaware).

 (Bylaws, Art. VII, § 7) (emphasis added). Because both Hill and Rado bring
 derivative actions on behalf of Stamps and and assert a claim of breach of
 fiduciary duty owed by current and former directors, Stamps argues that the
 forum clause clearly encompasses this action. Plaintiffs do not dispute this fact.

       Instead, they argue that the forum selection clause should not be enforced here
 because (1) it was enacted after the alleged wrongdoing and (2) the case will likely be
 stayed if it is transferred to the District of Delaware. (Opp. at 4-8).

        “The enforceability of forum selection clauses is governed by federal law.”
 Petersen v. Boeing Co., 715 F.3d 276, 280 (9th Cir. 2013). Under federal law, “forum
 selection clauses are prima facie valid and should not be set aside unless the party
 challenging enforcement of such a provision can show it is unreasonable under the
 circumstances.” Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 325 (9th Cir. 1996)
 (quoting M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 10 (1972)) (internal
 quotation marks omitted). Here, Plaintiffs have failed to meet their burden of showing
 that the provision is unreasonable under the circumstances.

       Pursuant to Argueta, a forum selection clause is “unreasonable” if:


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 7 of 12 Page ID #:314


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
       (1) its incorporation into the contract was the result of fraud, undue
       influence, or overweening bargaining power; (2) the selected forum is so
       gravely difficult and inconvenient that the complaining party will for all
       practical purposes be deprived of its day in court; or (3) enforcement of the
       clause would contravene a strong public policy of the forum in which the
       suit is brought.

 Argueta, 87 F.3d at 325 (internal citations & quotation marks omitted).

         Here, Plaintiffs do not organize their Opposition around the Argueta factors and
 it is not clear which factor(s) they assert here. Therefore, the Court examines all three
 factors below.

       A.     Fraud, Undue Influence, or Overweening Bargaining Power

        First, Plaintiffs have failed to demonstrate that the forum selection clause was
 the result of fraud, undue influence, or overweening bargaining power.

       Plaintiffs appear to argue that the incorporation of the clause was a result of
 fraud or overweening bargaining power because the clause was adopted on November
 7, 2018—after the plaintiffs purchased their shares and after the alleged wrongdoing
 occurred. (Opp. at 7). They primarily rely on Galaviz v. Berg, 763 F. Supp. 2d 1170,
 1174 (N.D. Cal. 2011), which held that a forum selection clause was not enforceable
 against stockholders who purchased shares prior to the clause’s adoption. In particular,
 the court reasoned that there was no mutual assent between the shareholder and the
 company because “the venue provision was unilaterally adopted by the directors who
 are defendants in this action, after the majority of the purported wrongdoing is alleged
 to have occurred, and without the consent of existing shareholders who acquired their
 shares when no such bylaw was in effect.” Id.

       However, as Respondents note, Galaviz has been criticized and rejected by
 multiple courts. (Reply at 3) (citing cases). These cases held that a forum selection
 clause could be enforced against stockholders even if the clause was adopted after the
 shareholders bought the shares and even after the alleged wrongdoing. (See id.). This
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 8 of 12 Page ID #:315


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
 is so because the shareholders were on notice that a corporation’s board could
 unilaterally adopt a forum-selection bylaw when they bought their shares. (See id.).
 The Court finds this reasoning to be more persuasive.

        In particular, the Court notes that all of Plaintiffs’ arguments were carefully
 considered and rejected by the court in In re: CytRx Corp. Stockholder Derivative
 Litigation. No. CV14-6414-GHK (PJWx), 2015 WL 9871275 (C.D. Cal. Oct. 30,
 2015). There, the plaintiff shareholders similarly relied on Galaviz to argue that they
 should not be subjected to a forum selection clause contained in the bylaw. Id. at *2.
 The court rejected this argument because the plaintiffs contractually consented to the
 board’s ability to make unilateral changes to the bylaws, including adding a forum
 selection clause, when they bought their shares. Id.

         The court further reasoned that the board’s ability to unilaterally adopt bylaws
 was permitted under Delaware law. Even though the enforceability of forum selection
 clauses is governed by federal law, the court noted that “[s]tate law is relevant within
 the federal law framework” because the court could not “make an intelligible decision
 about the validity of a Delaware corporation’s forum-selection bylaw under federal law
 without understanding the contractual relationship Delaware law has assigned to the
 Parties in this context.” Id. *3. After examining several cases, the court concluded that
 “Delaware law clearly allows a corporation’s board to unilaterally adopt bylaws if the
 corporation’s certificate of incorporation gives the board that power.” Id. “And
 according to Delaware law, when shareholders buy stock in such a corporation, they
 have contractually consented to the board’s ability to make such unilateral decisions for
 the purposes of corporate governance.” Id. Therefore, the court concluded that “the
 timing of a forum-selection clause’s adoption does not dictate the clause’s validity.”
 Id. at *5.

       The same reasoning applies here. The plaintiffs bought Stamps’ stocks after
 they were on notice that the Board of Directors had the authority to unilaterally adopt
 bylaws. Plaintiff Rado allegedly purchased his shares on August 10, 2016. (Rado
 Complaint ¶ 11). This is well after August 8, 2008, when the 2008 Amended and
 Restated Certificate of Corporation was filed with the SEC. (Zelichov Decl. ¶ 3).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 9 of 12 Page ID #:316


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
 Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
 Plaintiff Hill does not allege when he purchased his shares. (See generally Hill
 Complaint). However, Stamps assert that even its prior certificate of corporation,
 which was in effect at the time of Stamps’ initial public offering, vested the Board of
 Directors with the authority to adopt bylaws. (Motion at 11, n.6). Therefore, Plaintiffs
 contractually consented to the board’s ability to make such unilateral decisions for the
 purposes of corporate governance when they bought their shares.

        Plaintiffs attempt to distinguish CytRx by noting that the forum selection clause
 there was enacted before the alleged wrongdoing, while the clause here were enacted
 after the alleged wrongdoing. (Opposition at 7). This argument is not persuasive for
 several reasons. As an initial matter, the CytRx court emphasized that the timing of the
 adoption of the bylaw relative to the alleged wrongdoing is of no import. See CytRx,
 2015 WL 9871275, at *5 (C.D. Cal. Oct. 30, 2015) (“Even if the Complaint clearly
 alleged that the board had adopted the bylaw after Defendants’ purported wrongdoing,
 Chemed shows that there are still good reasons for enforcement. . . . Thus, the timing of
 a forum-selection clause’s adoption does not dictate the clause’s validity.”).

        Moreover, several courts have examined and rejected this precise argument. See
 e.g., North v. McNamara (“Chemed”), 47 F. Supp. 3d 635, 644-45 (S.D. Ohio 2014)
 (“[T]he forum-selection bylaw does not become unenforceable simply because it was
 adopted after the purported wrongdoing. . . . There must be something more than mere
 speculation of improper purpose based upon the timing.”); Butorin on behalf of KBR
 Inc. v. Blount, 106 F. Supp. 3d 833, 842-843 (S.D. Tex. 2015) (rejecting Galaviz and
 enforcing a forum selection bylaw adopted after the plaintiff purchased shares and after
 the board allegedly became aware that there were issues with previously reported
 financial statements “because the shareholders were on notice that the bylaws could be
 amended”); In re Plains All Am. Derivative Litig., No. CV H-15-3632, 2016 WL
 6634929, at *4 (S.D. Tex. Nov. 8, 2016) (“Plaintiffs were on notice that the Agreement
 could be amended unilaterally when they acquired their units. Thus, the timing of the
 alleged wrongdoing does not render the Forum–Selection Clause unenforceable.”).

         Plaintiffs cite one additional case, In re Facebook, Inc., IPO Sec. & Derivative
 Litig., 922 F. Supp. 2d 445, 463 (S.D.N.Y. 2013), to argue that the timing of the
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 10 of 12 Page ID #:317


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
  Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
  adoption of the bylaw matters. (Opp. at 7). However, that case distinguishable. As the
  CytRx court explained, “[t]he forum-selection clause at issue there was not enforceable
  because Facebook’s certificate of incorporation, which contained the clause, did not
  go into effect until after the claims in the case arose.” CytRx, 2015 WL 9871275, at *2,
  n.2 (citing In re Facebook, 922 F. Supp. 2d at 463) (emphasis added). In contrast, here,
  it is undisputed that a valid certificate of incorporation was in effect when both
  Plaintiffs bought their shares. Because Plaintiffs were on notice that the Board could
  make changes to the Bylaws when they bought their shares, In re Facebook is
  inapposite.

         Indeed, other courts have distinguished In re Facebook on this exact basis. See
  CytRx, 2015 WL 9871275, at *2, n.2 (declining to follow In re Facebook based on the
  same reasoning); Butorin, 106 F. Supp. 3d at 839 (S.D. Tex. 2015) (“While the instant
  case, like In re Facebook, involves a forum selection clause that was not in effect at the
  time the shareholder purchased his stock, it is different in that the forum selection
  clause here was in bylaws, not the certificate of incorporation itself, and the amended
  certificate of incorporation that was in effect gave the Board the power to unilaterally
  change the bylaws.”); In re Plains All Am. Derivative Litig., 2016 WL 6634929, at *4
  (“Subsequent cases [after In re Facebook was decided] have reasoned that the relevant
  timing inquiry is when plaintiffs had notice that they were subject to unilateral
  amendment.”).

         Therefore, Plaintiffs have failed to demonstrate that the forum selection clause is
  unenforceable due to the timing of its enactment. Because both Plaintiffs were on
  notice that the Board could unilaterally amend the Bylaws, the fact that the forum
  selection clause was adopted after they bought their shares, or even after the alleged
  wrongdoing occurred, does not make it unenforceable.

        B.     Convenience of Forum

         Plaintiffs also have not carried their burden of showing that “the selected forum
  is so gravely difficult and inconvenient that the complaining party will for all practical


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 11 of 12 Page ID #:318


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
  Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
  purposes be deprived of its day in court.” Argueta, 87 F.3d at 325 (internal quotation
  marks omitted).

         Plaintiffs first note that the Delaware Chancery Court action cannot resolve all
  the claims asserted in this action because it contains federal claims. Even assuming
  that the Delaware Chancery Court could not hear those claims, the forum selection
  clause provides that “federal district court for the District of Delaware” shall serve as
  the sole and exclusive forum “if the Court of Chancery does not have jurisdiction.”
  (Stamps Bylaws, Art. VII § 7). Therefore, the fact that the Delaware Chancery Court
  cannot resolve all the claims in this action is of no significance.

         Plaintiffs additionally argue that it would be unfair to transfer this action to the
  district court for the District of Delaware because that court has stayed all proceedings
  in a related action and the court is likely to do so with this action. (Opposition at 5).
  Plaintiff reiterated this argument at the hearing. The Court expresses no opinion as to
  whether it would be prudent to impose a stay in this action in light of a parallel
  proceeding in the Delaware Chancery Court. As noted at the hearing, Plaintiffs are free
  to make such an argument in front of the district court for the District of Delaware. For
  the purposes of this Motion, the Court determines that a potential stay is not sufficient
  to make the enforcement of the forum selection provision unreasonable. Indeed,
  Plaintiffs do not cite a single case holding that the possibility of a stay is sufficient to
  overcome a forum selection clause, and the Court finds no reason to conclude so here.

        C.     Contravention of Public Policy

        Finally, Plaintiffs have not shown that “enforcement of the clause would
  contravene a strong public policy of the forum in which the suit is brought.” Argueta,
  87 F.3d at 325 (internal quotation marks omitted).

         In fact, Plaintiffs have not identified any California-specific public policy that
  supports keeping the action here. On the other hand, Defendants argue that there are
  strong reasons for trying the case in Delaware: there is another derivative case pending
  in that court, and the threshold question of demand futility and the merits of Plaintiffs’
  non-federal claims will be governed by Delaware law. (See Motion at 12-13.) With no
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              11
Case 2:19-cv-04272-MWF-SK Document 43 Filed 07/08/20 Page 12 of 12 Page ID #:319


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-4272-MWF (SKx)                  Date: July 8, 2020
  Title:   In Re Stamps.com Inc. Stockholder Derivative Litigation
  countervailing arguments, Plaintiffs have thus failed to show why a strong public
  policy would compel this Court to conclude that Stamps’ forum-selection bylaw is
  unreasonable and unenforceable.

         In sum, Plaintiffs have not met their burden of demonstrating that this is one of
  the “unusual cases,” where the public interest factors should overcome a valid forum
  selection clause. Atlantic Marine, 571 U.S. at 64.

         Accordingly, the Motion is GRANTED. The Clerk of the Court is ORDERED
  to transfer this action to the United States District Court for the District of Delaware.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              12
